Case 5:15-cr-20338-JEL-MKM ECF No. 268 filed 10/29/20   PageID.3768   Page 1 of 5




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


  United States of America,

                         Plaintiff,      Case No. 15-20338

  v.                                     Judith E. Levy
                                         United States District Judge
  Anthony Ray Gandy,
                                         Mag. Judge Mona K. Majzoub
                         Defendant.

  ________________________________/


   OPINION AND ORDER DENYING WITHOUT PREJUDICE
 DEFENDANT’S MOTION FOR JUDICIAL RECOMMENDATION
  ON RESIDENTIAL REENTRY CENTER PLACEMENT [264]

       In March 2017, a jury found Defendant Anthony Ray Gandy guilty

 of numerous offenses, including mail fraud, conspiracy to commit mail

 fraud, aggravated identity theft, and conspiracy to commit identity theft.

 (ECF No. 132.) The Court sentenced Defendant to a total of 80 months in

 custody on January 23, 2018. (ECF No. 215.) Defendant began serving

 his sentence on February 27, 2018, and is currently incarcerated at

 Federal Medical Center (FMC) Lexington in Lexington, Kentucky. (ECF
Case 5:15-cr-20338-JEL-MKM ECF No. 268 filed 10/29/20   PageID.3769   Page 2 of 5




 No. 257, PageID.3660.) His current release date is projected to be October

 27, 2023. (Id.)

       On June 23, 2020, the Court denied Defendant Anthony Ray

 Gandy’s motion for compassionate release. (ECF No. 258.) On August 12,

 2020, the Court denied Defendant’s subsequent motion for home

 confinement because it did not have authority to grant the requested

 relief. (ECF No. 263.) Defendant now seeks a judicial recommendation

 for residential reentry center (RRC) placement. (ECF No. 264.) For the

 foregoing   reasons,   Defendant’s    motion    is     DENIED    WITHOUT

 PREJUDICE.

       Under the Second Chance Act of 2007, Pub. L. No. 110–199, § 251,

 122 Stat. 657 (2008), the Director of the Bureau of Prisons (BOP) may

 place an incarcerated individual in an RRC up to twelve months prior to

 their release. 18 U.S.C. § 3624(c)(1); see also Demis v. Sniezek, 558 F.3d

 508, 514 (6th Cir. 2009). Such placement is intended to “afford that

 [individual] a reasonable opportunity to adjust to and prepare for the

 reentry of that [individual] into the community.” 18 U.S.C. § 3624(c)(1).

 While the First Step Act of 2018 elaborated on the appropriate risk

 assessment levels for individuals placed in prerelease custody, it did not


                                      2
Case 5:15-cr-20338-JEL-MKM ECF No. 268 filed 10/29/20       PageID.3770     Page 3 of 5




 alter BOP’s authority to make determinations related to prerelease

 custody or provide individuals with a right to RRC placement. Pub. L.

 No. 115–391, § 102, 132 Stat. 514 (2018); see also United States v. Parks,

 No. 1:17CR137, 2019 WL 5085968, at *2 (N.D. Ohio Oct. 10, 2019).

       In determining whether placement in a residential reentry center

 or other prerelease custody is appropriate, BOP conducts an

 individualized assessment based on the five factors set out in § 3621(b).

 28 C.F.R. § 570.22; see also Lovett v. Hogsten, No. 09-5605, 2009 WL

 5851205, at *1 (6th Cir. Dec. 29, 2009). One of those factors is “any

 statement by the court that imposed the sentence . . . recommending a

 type of penal or correctional facility as appropriate.”1 18 U.S.C.

 § 3621(b)(4). However, “[a]ny order, recommendation, or request by a

 sentencing court that a convicted person serve a term of imprisonment in



       1  Courts in this District are divided over whether issuing such a
 recommendation after sentencing is appropriate. Compare United States v. Hall, No.
 2:17-CR-20331-TGB, 2019 WL 3334564, at *1 (E.D. Mich. July 25, 2019) (Berg, J.)
 (recommending defendant serve the last 12 months of his sentence in an RRC) with
 United States v. Tipton, No. 14-20142, 2018 U.S. Dist. LEXIS 49178, at *2 (E.D. Mich.
 Mar. 26, 2018) (Edmunds, J.) (“Defendant has not shown that the Court has authority
 to make a judicial placement recommendation.”). However, the text of § 3621(b)(4)
 does not limit judicial recommendations to those made at sentencing. Instead, it
 provides that BOP must consider “any statement by the court that imposed the
 sentence”—not just those made at sentencing. 18 U.S.C. § 3621(b)(4) (emphasis
 added).

                                          3
Case 5:15-cr-20338-JEL-MKM ECF No. 268 filed 10/29/20   PageID.3771   Page 4 of 5




 a community corrections facility shall have no binding effect” on BOP.

 18 U.S.C. § 3621(b); c.f. Tapia v. United States, 564 U.S. 319, 331 (2011);

 United States v. Townsend, 631 F. App’x 373, 378 (6th Cir. 2015).

       The appropriate time period for a judicial recommendation of this

 nature is 17 to 19 months before an individual’s projected release date,

 when BOP conducts its review for potential RRC placement. See Galvin

 v. Sepanek, No. 12-CV-119-HRW, 2014 WL 4230467, at *2 (E.D. Ky. Aug.

 25, 2014) (quoting Ramirez v. Eichenlaub, No. 06–CV–1493, 2008 WL

 4791892, 3 (E.D. Mich. Oct. 30, 2008)); see also Hall, 2019 WL 3334564,

 at *1 (noting that Hall’s previous motion for a judicial recommendation

 had been denied because he was not within 17 to 19 months of his

 projected release date). By adopting BOP’s timeline for determining the

 appropriate length of RRC placement, a court ensures that it has a more

 complete record of the defendant’s time in custody before making its

 recommendation.

       Defendant has served approximately 32 months of his original 80-

 month sentence and will not be eligible for placement in an RRC until

 October 27, 2022, at the earliest. (See ECF No. 257, PageID.3660, 3673)

 The Court applauds Defendant for his efforts thus far to gain skills that


                                      4
Case 5:15-cr-20338-JEL-MKM ECF No. 268 filed 10/29/20   PageID.3772   Page 5 of 5




 will assist him in being productive and successful following his release.

 However, because there are still more than 35 months until Defendant’s

 protected release date, his motion for a recommendation from the Court

 is premature.

       Accordingly, Defendant’s motion for a judicial recommendation for

 RRC placement is DENIED WITHOUT PREJUDICE. Defendant may

 renew this motion with the Court when he is within 19 months of his

 projected release date.

       IT IS SO ORDERED.

 Dated: October 29, 2020                  s/Judith E. Levy
 Ann Arbor, Michigan                      JUDITH E. LEVY
                                          United States District Judge


                      CERTIFICATE OF SERVICE
       The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
 ECF System to their respective email or First Class U.S. mail addresses
 disclosed on the Notice of Electronic Filing on October 29, 2020.
                                          s/William Barkholz
                                          WILLIAM BARKHOLZ
                                          Case Manager




                                      5
